ORDER
PER CURIAM.
This appeal arose from a civil action in partition filed pursuant to Rule 96. The trial court entered a judgment ordering partition finding Plaintiffs, collectively, owned an undivided one-half interest in the property as a tenant in common and Defendants, collectively, owned an undivided one-half interest in the property as a tenant in common.
We note Defendants’ brief and points relied on grossly fail to comply with Rule 84.04. We have, however, reviewed Defendants’ arguments and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no prece-dential value. Plaintiffs’ motion to dismiss the appeal is denied. The judgment is affirmed in accordance with Rule 84.16(b).